Mr. Presiding Justice Chytraus delivered the opinion of the court. We think the chancellor did not err in denying and dismissing the petition. There was neither a legal right nor equity in the case made thereby. The appellant was not entitled to the possession of the premises until the master’s sale was confirmed by the chan- ' cellor and full payment, according to the terms of the sale, had been made by appellant. The sale and purchase of the land was not complete until the confirmation and payment. Until there had been a final confirmation and tender of payment appellant was not entitled to a deed. A judicial sale subject to confirmation is open until confirmation is had. The deed could not relate back to the time when appellant made his hid because appellant did not then become entitled to the property. Of course, by the decree of sale other and different terms of sale could have been provided for. The order of the chancellor is affirmed. 'Affirmed.